Citation Nr: 0707954	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-23 663	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 based on VA low back surgery 
in June 2002.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1976 to October 
1977.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2004 rating action that denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
based on VA low back surgery in June 2002.

In his July 2005 Substantive Appeal and in an August 2005 
statement, the veteran requested a Board hearing at the RO.  
By letter of March 2006, the RO notified the veteran of a 
Board hearing that had been scheduled for him at the RO for a 
date in May.  The veteran failed to report for the hearing.


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has, to the extent 
possible, been accomplished.

2.  The sole competent and persuasive medical evidence to 
address the matter establishes that the veteran does not have 
additional disability as a result of VA low back surgery in 
June 2002.

3.  This case does not involve the medical complexity or 
controversy required to warrant obtaining an advisory opinion 
from an independent medical expert.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 based on VA low back surgery 
in June 2002 are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 
3.800 (2006).

2.  The criteria for obtaining an advisory opinion from an 
independent medical expert are not met.  38 U.S.C.A. 
§§5103A(d), 7109 (West 2002); 38 C.F.R. § 20.901(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

An August 2003 pre-rating RO letter informed the veteran of 
the VA's responsibilities to notify and assist him in his 
claim, and what was needed to establish entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (evidence showing that he has additional 
low back disability as a result of VA surgery, and that the 
cause of such disability was VA fault or an event not 
reasonably foreseeable).  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, the 
type of records that the VA would make reasonable efforts to 
get, and requested the veteran to furnish evidence that he 
had obtained that pertained to his claim.  The June 2005 
Statement of the Case (SOC) also notified him to furnish any 
evidence that he had in his possession that pertained to his 
claim.  A March 2006 RO letter notified the veteran to 
furnish any medical records that he had that pertained to his 
claim.  The Board thus finds that the 2003 and 2006 RO 
letters and the 2005 SOC cumulatively satisfy the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by him; and (4) a request by the VA that the claimant provide 
any evidence in his possession that pertains to the claim.  
As indicated above, all 4 content of notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
furnished to the veteran prior to the March 2004 rating 
action on appeal.  However, the Board finds that the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in evaluating the veteran's 
appeal.  After the issuance of the 2005 SOC, the veteran was 
afforded additional opportunities to provide information 
and/or evidence pertinent to the claim under consideration, 
but in August 2005 he stated that he had no additional 
medical evidence to submit.

Hence, the Board finds that the VA's failure in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In 
connection with the claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151, the RO has not 
provided any notice to the veteran regarding the degree of 
disability or effective date.  However, as the Board's 
decision herein denies the claim, no disability rating or 
effective date is being assigned; accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate 
his claim, to include all pertinent post-service VA and 
private medical records, and specifically, records of the 
veteran's June 2002 VA hospitalization for low back surgery.  
The veteran was afforded a comprehensive VA examination in 
November 2003 that specifically addressed pertinent medical 
questions in the claim for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 based on VA low back 
surgery in June 2002.  All reasonable attempts to obtain a 
copy of the Social Security Administration (SSA)'s decision 
denying the veteran disability benefits, together with the 
medical records underlying that determination, have been 
undertaken.  In January 2004, the SSA stated that, after an 
exhaustive and comprehensive search, they were not able to 
locate the veteran's medical records.  In a March 2006 
memorandum, a RO official certified that all procedures to 
obtain the veteran's SSA records had been followed, and that 
further attempts to obtain those records would be futile, 
inasmuch as all efforts to obtain the needed information had 
been exhausted.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  As noted above, in an 
August 2005 statement, the veteran stated that he had no 
additional medical evidence to submit.  

The Board also finds that the record presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.  In this regard, the Board has considered the 
veteran's September 2004 and July 2005 requests for an 
advisory opinion from an independent medical expert (IME) in 
this case.  However, the Board finds that no such opinion is 
necessary.  As explained below, the record is completely 
devoid of competent evidence or opinion that the veteran has 
additional disability as a result of VA low back surgery in 
June 2002, and the sole competent and persuasive 2003 VA 
medical opinion on that point militates against the claim.  
Under the circumstances, the Board finds that the record in 
this appeal simply does not reflect the medical complexity or 
controversy to meet the requirements for obtaining an 
advisory opinion from an IME.  See 38 U.S.C.A. §§ 5103A(d), 
7109.   

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Under the applicable criteria, compensation under 38 U.S.C.A. 
§ 1151 shall be awarded for a veteran's qualifying additional 
disability in the same manner as if such additional 
disability was service connected.  A qualifying disability is 
one which is not the result of a veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished him under any 
law administered by the VA, and the proximate cause of the 
disability was          (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonable foreseeable.  38 U.S.C.A. § 1151(a). 

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).

In determining that additional disability exists, a veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition that the specific medical or 
surgical treatment was designed to relieve.  Compensation 
will not be payable for the continuance or natural progress 
of disease or injuries for which the hospitalization, etc., 
was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA hospitalization, 
medical or surgical treatment, or examination, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).

The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of VA hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

To determine whether a veteran has an additional disability, 
the VA compares his condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination upon which the claim is based to 
his condition after such care, treatment, or examination.  
The VA considers each involved body part separately.  
38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless the VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  
38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. 
§ 3.361(c)); and the VA (i) failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, his representative's informed consent.  
38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
the VA will consider whether the risk of that event was the 
type of risk that a reasonable health care provider would 
have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In this case, the veteran contends that he currently suffers 
from additional low back disability as a result of VA low 
back surgery in June 2002.   However, considering the 
evidence of record in light of the governing legal authority, 
the Board concludes that the competent and persuasive medical 
evidence establishes that no benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 are warranted.  

In mid-June 2002, the veteran was hospitalized at a VA 
medical facility for a lumbar decompression with fusion at 
L4-S1 with an iliac crest bone graft, and with posterior 
instrumentation.  The operative report indicates that, 
postoperatively, the veteran was neurologically intact, and 
his pain was improved.  His hospital course was relatively 
uncomplicated.  He was afebrile on the 5th postoperative day, 
vital signs were stable, and motor strength was 5/5.  The 
incision was clean, dry, and intact.  The diagnosis was 
lumbar stenosis with spondylolisthesis status post lumbar 
decompression at L4-S1 with iliac bone graft with posterior 
instrumentation.

The record thereafter contains VA medical records showing 
regular postoperative follow-up treatment and evaluation of 
the veteran's low back through 2003.  In late June 2002, he 
presented to the emergency room for staple removal.  The 
wound was cleaned and noted to be healing well, without 
erythema, purulent drainage, or tenderness at the site.  
Beginning in July 2002, he was regularly seen for complaints 
of persistent back pain over the surgical site.  In August 
2002, the fresh scar on the back was noted to be clean and 
dry, and he received a sacroiliac joint injection.  A January 
2003 computerized tomography (CT) scan revealed posterior 
fusion of the inferior lumbar and superior sacral spine from 
L-4 through S-1 with appropriate placement of intrapedicular 
screws.  Post-surgical changes of bone grafting were noted, 
with a focal defect consistent with the donor site in the 
right iliac bone.  In March 2003, the veteran's symptoms of 
low back, buttock, and right lower extremity pain were noted 
to have remained stable.  Based on the CT scan showing a good 
fusion mass from L-4 to S-1, the physician did not see a 
viable operative option for the veteran, who wanted to 
continue conservative management.  On May 2003 VA 
examination, the physician reviewed the January 2003 CT scan 
and noted that the intrapedicular screws in the veteran's 
back were in the proper place.  A TENS unit was noted to 
offer the veteran temporary relief of back pain.  Current 
examination showed no spinal abnormalities, and the incision 
over the lumbar area was well-healed.  In July 2003, the 
veteran's continued low back pain was noted to have been 
unresponsive to all modalities.     

In November 2003, a VA physician reviewed the claims folder 
and medical records from March 2001 to August 2003, to 
include records of the veteran's VA hospitalization and 
surgery in June 2002 and a May 2003 VA examination report, 
and currently examined the veteran for the purpose of 
arriving at medical opinions in the veteran's claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 based on VA low back surgery in June 2002.  
The examiner reviewed in detail the veteran's medical records 
and symptoms pertaining to the low back prior and subsequent 
to his June 2002 VA surgery.  Current examination showed a 
well-healed back incision.  After reviewing the January 2003 
CT scan of the veteran's low back, the physician opined that 
it showed appropriate placement of the intrapedicular screws. 
with no evidence of impingement upon the spinal canal, no 
evidence of fracture or loosening of the surgical hardware, 
and no evidence of pseudoarthrosis.  The impression was mild 
low back pain, postoperative posterior spinal decompression 
and fusion with instrumentation.  The physician noted that 
the veteran had significant back and radicular-type pain that 
had been refractory to all non-operative treatments, but 
based on the history and current examination, he opined that 
it was less than likely that the veteran's June 2002 VA 
surgery caused any additional back disability; that his back 
strain was not caused or made permanently worse by the VA 
surgery or medical treatment; that no additional back 
disability was found; and that there was no evidence of any 
disability caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA personnel, or that was the result of an event that 
was not reasonably foreseeable.

The Board finds that the November 2003 VA physician's 
opinions that there was no evidence that the veteran suffered 
additional low back disability as a result of his VA low back 
surgery in June 2002 or that he suffered from negligent care 
provided by the VA are supported by his comprehensive review 
of the documented medical evidence, and clearly explained 
reasons and bases.  Thus, the Board considers that 
physician's report to be of great probative value and 
dispositive of the veteran's contentions in this matter on 
appeal, inasmuch as it is the sole competent evidence to 
address the matter.  Significantly, the veteran has not 
presented or alluded to the existence of any medical evidence 
or opinion that supports his contentions.     

The Board has considered the veteran's contentions that he 
currently suffers from additional low back disability as a 
result of VA low back surgery in June 2002.  However, as a 
layman without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, his own 
assertions in this regard have no probative value.  The Board 
also points out that it cannot exercise its own independent 
judgment on medical matters.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 173 (1991).

As the sole competent medical evidence in this case 
establishes that the veteran does not have additional 
disability as a result of VA low back surgery in June 2002, 
the Board finds that the criteria for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 are not met; 
hence, the claim on appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 based on VA low back surgery in June 2002 
are denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


